Name: Council Regulation (EEC) No 991/84 of 31 March 1984 limiting the production aid granted in respect of certain fruits in syrup
 Type: Regulation
 Subject Matter: economic policy;  foodstuff
 Date Published: nan

 No L 103 / 22 Official Journal of the European Communities 16 . 4 . 84 COUNCIL REGULATION (EEC) No 991 /84 of 31 March 1984 limiting the production aid granted in respect of certain fruits in syrup THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 The granting of production aid shall be limited during each marketing year to the following quantities :  70 085 tonnes for Williams pears preserved in syrup, falling within subheading 20.06 B II of the Common Customs Tariff,  24 872 tonnes for Bigarreau cherries and other sweet cherries preserved in syrup , falling within subheading 20.06 B II of the Common Customs Tariff,  51 282 tonnes for Morello cherries preserved in syrup , falling within subheading 20.06 B II of the Common Customs Tariff. The quantities specified above shall be net weights . Article 2 Detailed rules for the application of this Regulation shall be laid down in accordance with the procedure provided for in Article 20 of Regulation (EEC) No 516 /77 . Article 3 Regulation (EEC) No 1119 / 81 is hereby repealed with effect from the date of implementation of this Regulation . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to each of the products with effect from the 1984/ 85 marketing year. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516 /77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 988 / 84 ( 2 ), and in particular Article 3 (3 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 516 /77 introduced a system of production aid for certain products processed from fruit and vegetables ; whereas , in the event of the situation provided for in Article 3 ( 3 ) of the said Regulation arising, it is possible to limit the granting of production aid to a quantity determined on the basis of average Community production in the most recent years for which reliable data are available; Whereas Council Regulation (EEC) No 1119 / 81 of 28 April 1981 limiting the production aid granted in respect of certain products processed from fruit and vegetables ( 3 ), as amended by Regulation (EEC) No 2025 / 82 (4 ), set limits on the granting of aid for Williams pears and cherries preserved in syrup ; Whereas the quantities specified in Regulation (EEC) No 1119 / 81 include immediate packaging; Whereas the aid is henceforth granted in respect of the net weight of processed products ; whereas the quantities in question should therefore be adjusted, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD 0 ) OJ No L 73 , 21.3 . 1977 , p. 1 . ( 2 ) See page 11 of this Official Journal ( 3 ) OJ No L 118 , 30. 4 . 1981 , p . 11 . ( «) OJ No L 218 , 27 . 7 . 1982 , p . 1 .